DETAILED ACTION
The amendment filed on 9/29/21 has been received and considered. By this amendment, Claims 1, 15, 38-41, 43-44, 46 are amended. Claim 45 is cancelled.
Claims 1-44 and 46-48 are pending in the application. 
Claim Rejections - 35 USC § 112
In view of the clarification made in the Amendment, the previous 112 rejection is withdrawn. 
In view of the amendment made to Claim 15, the previous 112 rejection is withdrawn. 
Response to Arguments
Applicant’s arguments, see pages 10-20, filed 9/29/21, with respect to the rejection(s) of claim(s) 1, 19, 32, 38, 48 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tyler (PG Pub. 2011/0125212).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, 16, 19-20, 22-25, 31-32, 38-39, 42, 44, and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tyler (PG Pub. 2011/0125212), in view of Kartush (PG Pub. 2010/0317956).
Regarding Claim 1, Tyler discloses a method for intraoperatively monitoring laryngeal and vagus nerves (see par. 99-102) comprising the step of:
eliciting laryngeal adductor response (LAR) in a patient (see par. 102) by applying electrical stimulation (see par. 99) using endotracheal tube surface based electrodes (see par. 80) and by monitoring contralateral responses of the LAR that are detected after application of electrical stimulation using the endotracheal tube surface based electrodes (see par. 102). Tyler does not explicitly disclose the patient is under general
anesthesia, that is of a type that preserves LAR. Kartush discloses a similar tracheal tube used with a patient under anesthesia (see par. 69). It would have been obvious to one of ordinary skill in the art at the time of the invention to use Tyler’s system with that of Kartush to ensure proper airway management when the patient cannot (see par. 69).
Regarding Claim 2, Tyler discloses wherein the step of eliciting the LAR comprises the step of electrically stimulating the laryngeal mucosa on a side contralateral to an operative field using a right surface electrode or left surface electrode associated with an outer surface of the endotracheal tube (see par. 87).
Regarding Claims 3 and 20, Tyler discloses the step of positioning the endotracheal tube surface based electrodes in direct contact with right and left vocal folds (see par. 59, 109 and Fig. 2).
Regarding Claim 4, Tyler discloses wherein at least one of the endotracheal tube surface based electrodes is configured to emit the electrical stimulation and at least one other of the surface based electrodes is configured to record the contralateral responses of the LAR (see par. 80 and 92).
Regarding Claims 6, see rejection of Claim 4 above. Tyler further discloses that the endotracheal tube comprises a first inflatable member (see par. 107). 
Regarding Claim 7, Tyler discloses wherein at least one electrode on one side of the endotracheal tube and at least one electrode on the other side of the endotracheal tube are each configured to both emit electrical stimulation and record the contralateral responses of the LAR (see par. 44).
Regarding Claims 8 and 22, Tyler further discloses a first array of electrodes and the at least one other endotracheal tube surface based electrode comprises a second array of electrodes (see par. 48-49).
Regarding Claims 9 and 24, Tyler discloses an endotracheal tube with a circular cross-section (see Fig. 17). Kartush discloses wherein the electrode area of the endotracheal tube has a generally triangular shaped cross-sectional portion that extends radially outward from a circular shaped portion of the endotracheal tube and is configured for mating with a larynx anatomy of the patient (see par. 29). It would have been obvious to one of ordinary skill in the art at the time of the invention to have a generally triangular shaped cross sectional portion because that is the shape of the laryngeal space (see par. 29 and Fig. 14).
Regarding Claims 10 and 25, Kartush discloses the generally triangular shaped cross-section is defined by a first side wall and an opposing second side wall, the first side wall including a first array of surface based electrodes and the second side wall including a second array of surface based electrodes (see Fig. 11 and 14). It would have been obvious to one of ordinary skill in the art the time of the invention to place 
Regarding Claim 16, Tyler discloses monitoring the laryngeal and vagus nerves includes monitoring the superior laryngeal nerve (iSLN) (see par. 56 and 74).
Regarding Claim 19, see rejections of similarly worded Claims 1, 6, and 7 above. Boggs further discloses a signal generator/receiver (see generator 110) that is electrically coupled to the surface based electrodes and is configured to deliver electrical stimulation to a selected one of the first and second surface based electrodes and record the responses of the LAR from the other of the first and second surface based electrodes.
Regarding Claims 23 and 44, Kartush further discloses where the first array of electrodes comprises a plurality of parallel spaced electrodes that are electrically interconnected and the second array of electrodes comprises a plurality of parallel spaced electrodes that are electrically interconnected (see par. 121). It would have been obvious to one of ordinary skill in the art at the time of the invention to use parallel arrays because Kartush teaches it allows for aligning with the target muscle or nerve for monitoring (see par. 121). 
Regarding Claim 31, Tyler discloses wherein the surface based electrodes are electrically connected to the signal generator/receiver by means of wires (see par. 46-47).
Regarding Claims 32 and 38, see rejection of similarly worded Claims 1, 6, 7, and 10 above.
Regarding Claims 39, Kartush discloses wherein the electrode area is defined by a posterior portion and an anterior portion, the posterior portion having a generally circular shape and the anterior portion comprising a protrusion that extends radially outward from the posterior portion.
Regarding Claim 42, Tyler discloses wherein there are a pair of stimulation electrodes (see par. 107).
Regarding Claim 47, see rejection of similarly worded Claims 1, 6, 7, and 10 above.
Claims 5, 18 and 21, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tyler (PG Pub. 2011/0125212) in view of Kartush (PG Pub. 2010/0317956) as applied to Claims 1-4 above, and further in view of Boggs et al. (PG Pub. 2011/0093032).
Regarding Claims 5 and 21, Tyler and Kartush does not specify the R1 and R2 responses of the LAR. Boggs discloses a similar laryngeal system identifying the R1 and R2 responses of the LAR (see par. 64). It would have been obvious to one of ordinary skill in the art at the time of the invention to elaborate on the contralateral responses since Boggs teaches it gives insight into both reflexes that contribute to the vocal folds and, in effect, influence laryngeal function (see par. 62 and 77).
Regarding Claim 18, Kartush does not elaborate on the specific anesthesia. Boggs discloses wherein the general anesthesia comprises total intravenous anesthesia (TIVA) (see par. 65). When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical .
Claims 11-13, 17, 26-28, 33-35, and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tyler (PG Pub. 2011/0125212) in view of Kartush (PG Pub. 2010/0317956) as applied to Claim 10 above, and further in view of Bhatt (PG Pub. 2010/0249639).
Regarding Claims 11, 12, and 17, Tyler and Kartush only disclose one inflatable cuff. Bhatt discloses including a second inflatable member (see cuff 6) for placement distal to a larynx of the patient and wherein the endotracheal tube surface based electrodes (see electrodes 16) are disposed between the first and second inflatable members (see cuffs 2 and 6; Fig. 1A). It would have been obvious to one of ordinary skill in the art at the time of the invention to use two cuffs because Bhatt teaches the second cuff elevates the epiglottis to permit optimal visualization of the vocal cords (see par. 135). 
Regarding Claims 13, 28, and 35, see rejection of Claims 8 and 11 above.
Regarding Claims 26, 33, and 47, see rejection of similarly worded Claim 11 above.
Regarding Claims 27 and 34, see rejection of similarly worded Claim 12 above.
Claims 40-41 and 43, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tyler (PG Pub. 2011/0125212) in view of Kartush (PG Pub. 2010/0317956) as applied to Claim 38 above, and further in view of Brain (US Patent 5,584,290). 
Regarding Claims 40-41 and 43, Tyler does not elaborate on the specific arrangement of stimulation and recording electrodes. Brain further discloses wherein the at least one stimulation electrode (see electrode 23) is located along a posterior side of the electrode area between the first side along which the at least one first surface based recording electrode is located and the second side along which the at least one second surface based recording electrode is located (see Fig. 2 and 3). It would have been obvious to one of ordinary skill in the art at the time of the invention to place the stimulation electrode between the two sides of recording electrodes because Brain teaches the location of the electrodes is a matter of design choice (see col. 4, lines 1-10).

Allowable Subject Matter
Claims 14-15, 29-30, and 36-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record does not disclose the stimulation electrode on the second inflatable member. Regarding the CIONM feature, Boggs discloses wherein the at least one stimulation electrode enables CIONM without use of a vagal electrode (see par. 42 and 53). However, Claims 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Inman et al. (PG Pub. 2018/0042524) discloses an endotracheal tube with monitoring electrodes (see par. 18).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818. The examiner can normally be reached 9-5 M-F Eastern.                                                                                                                                                          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.P/Examiner, Art Unit 3792                 

/Amanda K Hulbert/Primary Examiner, Art Unit 3792